United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3470
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Southern District of Iowa.
                                          *
Sidney Glennard Hines,                    *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: October 4, 2010
                                  Filed: October 6, 2010
                                   ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      After a jury found Sidney Hines guilty of several crack-cocaine-related offenses
and the district court1 imposed sentence, Hines filed this appeal in which his counsel
moves to withdraw, filing a brief under Anders v. California, 386 U.S. 738 (1967).
For reversal, counsel argues that the district court erred or abused its discretion by (1)
overruling Hines’s objection under Batson v. Kentucky, 476 U.S. 79 (1986); (2)
admitting the out-of-court statements of a government witness; (3) admitting a video-
recording of a controlled buy between Hines and a government informant; (4)

      1
      The HONORABLE JOHN A. JARVEY, United States District Judge for the
Southern District of Iowa.
assessing a four-level increase for role in the offense; and (5) assessing a two-level
increase for obstruction of justice. For the reasons discussed below, we reject each
of these arguments.

       First, the district court concluded that the government’s reason for striking the
lone African-American venireperson--he had worked with the husband of the attorney
who was representing Hines’s codefendant--was a race-neutral explanation. The court
further found that there was no evidence of purposeful discrimination. These findings
are not clearly erroneous, and therefore the Batson challenge fails. See United States
v. Blaylock, 421 F.3d 758, 769-70 (8th Cir. 2005). Second, the district court did not
abuse its discretion in allowing the out-of-court statements under Federal Rule of
Evidence 801(d)(1)(B): these statements were introduced on redirect examination to
rebut testimony elicited by the defense on cross-examination suggesting that the
witness might have fabricated his testimony for personal gain. See United States v.
Bercier, 506 F.3d 625, 629-30 (8th Cir. 2007).

       Third, the district court did not abuse its discretion in finding a sufficient
foundation for the recording. A detective testified as to the capabilities of the
recording device, and that he had outfitted the informant with the device, had viewed
the recording, and was familiar with and could identify the parties in the recording.
See United States v. Oslund, 453 F.3d 1048, 1054-55 (8th Cir. 2006). Fourth, at least
five persons were involved in the drug operation, Hines used the residences of some
of those persons to sell drugs, and some of them sold drugs for him as well.
Therefore, the district court did not clearly err in imposing a four-level aggravating-
role increase under U.S.S.G. § 3B1.1(a). See United States v. Mesner, 377 F.3d 849,
851-52 (8th Cir. 2004).

       Fifth, the district court did not clearly err in finding that Hines’s testimony at
trial was intentionally false, and assessing a two-level increase for obstruction of
justice under U.S.S.G. § 3C1.1. See United States v. Denton, 434 F.3d 1104, 1114

                                          -2-
(8th Cir. 2006). Finally, after reviewing the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw, subject to counsel informing Hines about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                        -3-